         Case 1:17-cr-00118-KPF Document 273 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                           17 Cr. 118-2 (KPF)

AKANILLI DEKATTU,                                       ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The hearing currently scheduled for December 8, 2020, is hereby

adjourned sine die. The Court will reschedule the hearing shortly.

      SO ORDERED.

Dated:       December 7, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
